Exhibit 10.34

GENWORTH FINANCIAL, INC.

RETIREMENT AND SAVINGS RESTORATION PLAN

(As Amended and Restated Effective January 1, 2009)



--------------------------------------------------------------------------------

INTRODUCTION

Effective September 27, 2005, Genworth Financial, Inc. established the Genworth
Financial, Inc. Retirement and Savings Restoration Plan as a non-qualified
deferred compensation plan established and maintained solely for the purpose of
providing a select group of highly-compensated and management employees with
Company Contribution Credits that they are precluded from receiving under the
Genworth Financial, Inc. Retirement and Savings Plan as a result of limitations
imposed under Internal Revenue Code Sections 401(a)(17) and 415. The Plan was
most recently amended and restated effective as of November 3, 2006 (the “Prior
Plan”). Effective as of January 1, 2009, the Prior Plan is amended and restated
as set forth in this document to comply with Code Section 409A and for certain
other purposes.

The Genworth Financial, Inc. Board of Directors has determined that the benefits
to be paid under this Plan constitute reasonable compensation for the services
rendered and to be rendered by eligible employees.

The Plan shall be unfunded for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The Plan
is intended to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”). The Plan is intended to be a
“top-hat” plan within the meaning of ERISA Sections 201(2), 301(a)(3) and
401(a)(1) and shall be administered and interpreted to the extent possible in a
manner consistent with that intent.

SECTION I

DEFINITIONS

Whenever used in the Plan, the following terms shall have the meanings set forth
below unless otherwise expressly provided. Wherever used, the masculine pronoun
shall be deemed to refer either to a male or female, and the singular shall be
deemed to refer to the singular or plural, as appropriate by context.

1.1 Account. The bookkeeping account maintained under the Plan for each
Participant by the Company to record his Company Contribution Credits plus
earnings and losses thereon.

1.2 Beneficiary. The person(s) or entity designated by the Participant to
receive his benefits under the Plan in the event of his death.

1.3 Code. Internal Revenue Code of 1986, as amended.

1.4 Committee. The Benefits Committee appointed by the Board to be responsible
for the Plan and its administration.

 

2



--------------------------------------------------------------------------------

1.5 Company. Genworth Financial, Inc.

1.6 Company Contribution Credits. Contribution amounts credited to a
Participant’s Account pursuant to Section 3.1.

1.7 Compensation. Eligible Pay as defined in the Savings Plan feature of the
Qualified Plan in excess of the Code Section 401(a)(17) limits paid to an
Eligible Employee by the Company during each calendar year.

1.8 Effective Date. September 27, 2005.

1.9 Employee. A person receiving eligible pay from the Company or an affiliate
that participates in the Plan.

1.10 Participant. An Executive Employee who:

 

  (i) is assigned to salary band 1 by the Company;

 

  (ii) has elected to make at least a 5% Pre-Tax Contribution to the Qualified
Plan during an entire Plan Year or from the date an Employee first satisfies the
requirements in (i) and (iii) of this Section 1.10 if such date occurs during
the Plan Year; and

 

  (iii) has contributions under the Qualified Plan limited because of Code
Section 401(a)(17) or Code Section 415, as adjusted from time to time.

Notwithstanding the foregoing, effective as of October 20, 2006 at the Company’s
acquisition of AssetMark Investment Services, Inc. (“AssetMark” ) through the
Plan Year ending December 31, 2009, current Employees of AssetMark on
October 20, 2006 and individuals hired directly by the Genworth Financial Asset
Management business (“GFAM”) thereafter shall not be eligible to participate.
Employees who are employed by the Company or a participating affiliate other
than AssetMark as of October 20, 2006 or later and are subsequently transferred
to GFAM shall retain their eligibility to participate, provided they continue to
meet the requirements of this Section. Effective January 1, 2010, Employees of
AssetMark shall be eligible to participate on the same basis as Company
Employees.

Notwithstanding the foregoing, effective as of August 29, 2008 at the Company’s
acquisition of Quantuvis Consulting, Inc. (“Quantuvis”), current Employees of
Quantuvis on August 29, 2008 and individuals hired directly by the Company’s
Quantuvis business unit thereafter shall not be eligible to participate.
Employees who are employed by the Company or a participating affiliate other
than Quantuvis as of August 29, 2008 or later and are subsequently transferred
to the Quantuvis business unit shall retain their eligibility to participate,
provided they continue to meet the requirements of this Section.

1.11 Plan. The Genworth Financial, Inc. Retirement and Savings Restoration Plan.

 

3



--------------------------------------------------------------------------------

1.12 Plan Year. The initial Plan Year is from the Effective Date to December 31,
2005. Thereafter, the Plan Year will be the calendar year.

1.13 Pre-Tax Contribution Election. The election made by a Participant under the
Qualified Plan to contribute a portion of Compensation on a pre-tax basis to the
Qualified Plan.

1.14 Qualified Plan. The Genworth Financial, Inc. Retirement and Savings Plan,
as amended from time to time.

SECTION II

ELIGIBILITY/PARTICIPATION

2.1 In General. An eligible Employee shall become a Participant in the Plan as
of the date he makes an initial Pre-Tax Contribution Election electing to make
at least a 5% Pre-Tax Contribution under the Qualified Plan. The Committee shall
have sole discretion in determining an Employee’s eligibility for and inclusion
in this Plan.

2.2 Termination of Participation. Contributions shall cease upon a Participant’s
termination of employment or if the Participant ceases to be an eligible
Employee. Notwithstanding the foregoing, a vested Participant who has terminated
employment remains a Participant until all of his Plan benefits have been paid.

2.3 Change in Status. If a Participant ceases to be an eligible Employee but
continues to be employed by the Company, then Company Contribution Credits on
his behalf under this Plan shall be suspended.

SECTION III

RESTORATION BENEFITS

3.1 Company Contribution Credits. Each Participant shall be credited for each
Plan Year with the amount of company contributions under the Qualified Plan that
were reduced due to the Code Section 401(a)(17) or 415 limits. Company
Contribution Credits will be discontinued while a Participant is on long-term
disability or if a Participant is receiving severance payments. Effective
January 1, 2007, the annual Company Contribution Credit per participant shall in
no event exceed $80,000.

3.2 Timing of Company Contribution Credits. Within 90 days following the end of
the Plan Year, each Participant’s Account will be credited with Company
Contribution Credits as provided in Section 3.1 above.

 

4



--------------------------------------------------------------------------------

3.3 Participant Contributions. A Participant is not required or permitted to
make contributions to the Plan.

3.4 Vesting. Each Participant shall become 100% vested in his Account upon the
attainment of age 60, disability, death or executive separations as approved by
the Company’s Management Development and Compensation Committee (“MDCC”). If the
Participant terminates employment with the Company or an affiliate before age 60
for any reason other than death, disability or executive separations as approved
by the Company’s MDCC, his Account will be forfeited. For purposes of this Plan,
disability will be determined in accordance with the Company’s long-term
disability plan. Notwithstanding the foregoing, a Participant shall become 100%
vested in his Account upon a “Qualified Termination” following a Change of
Control, as defined in the Genworth Financial, Inc. 2005 Change of Control Plan,
as may be amended from time to time. In the event of a business disposition, as
determined by the Committee, the Committee may provide that any Participant
terminated due to a given disposition shall become 100% vested, notwithstanding
the Participant’s age, provided he or she was an eligible Employee with a
minimum of ten years of service as of the preceding December 31 and satisfies
any other conditions established by the Committee with respect to a given
business disposition.

3.5 Earnings on Accounts. The rate of return credited to each Participant’s
Account will be reasonable and shall mirror the rate of return based on one or
more of the investment options offered under the Qualified Plan, as determined
by the Committee. Effective as soon as administratively feasible following a
Participant’s separation from service, no additional earnings (or losses) will
accrue with respect to each Participant’s Account.

3.6 Benefits to Minors and Incompetents.

(a) If any person entitled to receive payment under the Plan is a minor, the
Company shall pay the amount directly to the minor, to a guardian of the minor,
or to a custodian selected by the Company under the appropriate Uniform
Transfers to Minors Act.

(b) If a person who is entitled to receive payment under the Plan is physically
or mentally incapable of personally receiving and giving a valid receipt for any
payment due (unless a previous claim has been made by a duly qualified committee
or other legal representative), the payment may be made to the person’s spouse,
son, daughter, parent, brother, sister or other person deemed by the Company to
have incurred expense for the person otherwise entitled to payment. The Company
may not be compelled to select any method that it does not deem to be in the
best interest of the distributees.

 

5



--------------------------------------------------------------------------------

SECTION IV

PARTICIPANT ACCOUNTS

4.1 Participant Accounts. The Company shall maintain, or cause to be maintained,
records for each Participant showing the amounts credited from time to time to
his Account.

SECTION V

PAYMENT OF RESTORATION BENEFITS

5.1 Commencement of Benefits.

(a) Benefits under this Plan shall commence within 90 days following the later
of the Participant’s attainment of age 60 or separation from service with the
Company or an affiliate, but for “specified employees” as defined under Code
Section 409A, in no event shall benefits commence earlier than six months
following such Participant’s separation from service date.

(b) If, prior to the commencement of benefits under (a) above, a Participant
dies, the Participant’s benefits shall be paid to the Participant’s Beneficiary
within 90 days following the Participant’s death. The six-month delay period for
“specified employees” as described in (a) above will not apply in the event of
death of the Participant.

(c) If, prior to the commencement of benefits under (a) above, a Participant
becomes disabled, determined in accordance with the Company’s long-term
disability plan, the Participant’s benefits shall commence twelve months after
the Participant’s last day worked due to an approved disability leave.

5.2 Method of Payment.

 

  (a) Subject to (b) below, the Participant’s Account shall be distributed to
him (or his Beneficiary, if applicable) in substantially equivalent annual
installment payments over a ten-year period. The Participant’s Account balance
will not remain subject to market risk associated with the mirrored investment
options as described in Section 3.5 during the ten-year installment payment
period.

 

  (b)

If, as of the day following the annual Company Contribution Credits described in
Section III immediately preceding his separation from service date, the
Participant’s Account balance is less than $50,000, his benefit shall be
distributed to him (or his beneficiary, if applicable) in a lump sum in cash.
Subject to the provisions of this Section, the Participant will receive an
initial distribution of his Account balance within 90 days

 

6



--------------------------------------------------------------------------------

 

following his separation from service date on or after attaining age 60, based
upon his Account balance as of the most recent annual Company Contribution
Credits described in Section III and then a subsequent final distribution within
90 days following the final Company Contribution Credit for the Participant’s
partial year of employment up to his separation from service date (final
eligibility period).

SECTION VI

BENEFICIARY

6.1 Designation of Beneficiary. A Participant may, in the manner determined by
the Committee, designate a Beneficiary and one or more contingent Beneficiaries
to receive any benefits which may be payable under the Plan upon his death. A
Participant may revoke or change any designation made under this Section 6.1 in
the manner determined by the Committee. If a Participant fails to designate a
Beneficiary, the payment of benefits under the Plan on account of his death
shall be governed by the beneficiary elections designated by the Participant
under the Qualified Plan. If no designation has been made under the Qualified
Plan, benefits will be paid to the Participant’s spouse, if married, or to his
estate, if single.

SECTION VII

TAXES

7.1 Withholding Taxes. Benefits paid under the Plan may be subject to federal,
state and local income and payroll taxes. The Committee shall arrange for all
such taxes to be paid in the manner required by law. The Participant’s share of
Social Security and Medicare (“FICA”) taxes will be calculated proximate to the
separation from service date and paid by deducting such amounts from a
Participant’s regular pay, if any. If no regular pay is available to pay FICA
taxes due, such taxes will be deducted from any payments made under the Plan. If
no payments are being made from which FICA taxes may be deducted, the
Participant agrees to remit such taxes to the Company upon request. The company
reserves the right to offset all unpaid taxes against the interest of a
Participant under the Plan.

SECTION VIII

ADMINISTRATION

8.1 Administration. This Plan shall be administered by the Committee, which
shall have complete authority in its sole discretion to make, amend, interpret
and enforce rules and regulations for the administration of this Plan and decide
or resolve in its sole discretion any and all questions which may arise in
connection with this Plan. The Committee may delegate certain of its duties to
one or more Employees or to a separate committee appointed by the Committee.

 

7



--------------------------------------------------------------------------------

8.2 Employment of Agents. In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit and may, from time to time, consult with counsel, including
counsel to the Company.

8.3 Decisions. The decision or action of the Committee in respect of any
question arising out of or in connection with the administration, interpretation
and application of this Plan and the rules and regulations hereunder shall be
final and conclusive and binding upon all persons having any interest in this
Plan.

SECTION IX

AMENDMENT AND TERMINATION

9.1 Amendment or Termination. The Committee reserves the right, by written
resolution, to amend, modify or terminate, either retroactively or
prospectively, any or all of the provisions of this Plan, provided such
amendment or termination complies with Code Section 409A; provided, however,
that no such action on its part shall adversely affect the rights of a
Participant, or beneficiaries without the consent of such Participant (or
beneficiaries, if the Participant is deceased) with respect to any benefits
accrued under this Plan prior to the date of such amendment, modification or
termination of the Plan if the Participant has at that time a non-forfeitable
right to benefits under Section 3.3 of this Plan.

SECTION X

GENERAL CONDITIONS

10.1 Funding. The benefits payable under this Plan shall be paid by the Company
out of its general assets and shall not be funded in any manner. The obligations
that the Company incurs under this Plan shall be subject to the claims of the
Company’s other creditors having priority as to the Company’s assets.

10.2 Assignment. Except as to withholding of any tax under the laws of the
United States or any state or locality, no benefit payable at any time hereunder
shall be subject in any manner to alienation, sale, transfer, assignment,
pledge, attachment or other legal process, or encumbrance of any kind. Any
attempt to alienate, sell, transfer, assign, pledge or otherwise encumber any
such benefit, whether currently or thereafter payable hereunder, shall be void.

10.3 No Contract of Employment. No employee and no other person shall have any
legal or equitable rights or interest in this Plan that are not expressly
granted in this Plan. Participation in this Plan does not give any person any
right to be retained in the employment of the Company. The right and power of
the Company to dismiss or discharge any employee is expressly reserved.

 

8



--------------------------------------------------------------------------------

10.4 Terms. All terms used in this Plan which are defined in the Qualified Plan
shall have the same meaning herein as therein, unless otherwise expressly
provided in this Plan.

10.5 Plan Provisions Govern. The rights under this Plan of a Participant who
leaves the employment of the Company at any time and the rights of anyone
entitled to receive any payments under this Plan by reason of the death of such
Participant, shall be governed by the provisions of this Plan in effect on the
date such Participant leaves the employment of the Company, except as otherwise
specifically provided in this Plan.

10.6 Governing Law. The law of the Commonwealth of Virginia shall govern the
construction and administration of this Plan, to the extent not pre-empted by
federal law.

10.7 Compliance with Code Section 409A. To the extent applicable, this Plan is
intended to comply with Section 409A of the Code, and the Committee shall
interpret and administer the Plan in accordance therewith. In addition, any
provision, including, without limitation, any definition, in this Plan document
that is determined to violate the requirements of Section 409A of the Code shall
be void and without effect and any provision, including, without limitation, any
definition, that is required to appear in this Plan document under Section 409A
of the Code that is not expressly set forth shall be deemed to be set forth
herein, and the Plan shall be administered in all respects as if such provisions
were expressly set forth. In addition, the timing of certain payment of benefits
provided for under this Plan shall be revised as necessary for compliance with
Section 409A of the Code.

 

9